Title: To George Washington from Major General Horatio Gates, 9 June 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        Robinson’s House [N.Y.] 9th June 1778.
                    
                    I inclose Your Excellency the Report of Brigadier General parsons, who is just returned from a reconnoitring party towards Kingsbridge. Various are the Conjectures that may be formed upon this Intelligence, as the facility with which the Enemy may move by water, puts all possible Finesse in their power.
                    Yesterday Evening I received a Letter from Colonel Lamb, acquainting me he had halted the Artillery until further Orders. The public Service is liable to Suffer exceedingly, by the Officers of Colo. Lamb’s Regiment having never been Ranked, as not a Single Captain will submit to be Commanded by another, each having his seperate pretensions; I wish to know, as soon as possible, the Arrangement, containing the Rank and Names of the Officers of this Regt as otherwise I have not the means here to Settle the Dispute.
                    The Flag & Sloops that went with the British Hospital, and Convalescents, are not yet returned; they were Stopped by the Men of War near Tarry Town, and are, I suppose, waiting for Our People to be brought from New York in Exchange.
                    This moment the Sloops are returned from Tarry Town; they bring only the inclosed Letter from Genl Jones, with the Intelligence of Captain Van Buren. I am Sir Your Excellencys most Obedient Humble Servant
                    
                        Horatio Gates
                    
                